DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 3/4/2021 have been entered.  In the amendment, claims 1, 3, 16, 18, and 23 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 7-9, filed 3/4/2021, with respect to the rejection(s) of claim(s) 1-25 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of Applicant’s amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied references, and in view of Cho et al. (US 6,750,809). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7-11, 16, 19-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0188358) in view of Lewis (US 6,307,622) and Cho et al. (US 6,750,809). 
As to claim 1, Li teaches an apparatus (Abstract; FIGS. 2, 3) comprising: 
encode logic to encode a plurality of light beam pulses prior to transmission of the plurality of light beam pulses from at least one light source towards an object (FIGS. 2, 3, 6; paragraphs [0005], [0033], [0034]); and 
memory, coupled to the encode logic, to store encoding information indicative of a type of encoding to be applied to the plurality of light beam pulses (FIGS. 2, 3; paragraph [0048]), 
wherein each of the plurality of light beam pulses comprises one or more sub-pulses, wherein the encode logic is to cause a modification to at least one of the one or more sub-pulses to encode the plurality of light beam pulses (FIG. 4A; paragraphs [0033], [0034], [0052]-[0054]). . 
However, Li does not teach that the modification comprises a change to a frequency of the at least one of the one or more sub-pulses.  Lewis teaches use of optical signals in radar (i.e., ranging) systems (col. 2, lines 21-38); Cho teaches chirped sub-pulses with different center frequencies in distance ranging using pulses traveling at the speed of light (col. 10, line 1; claim 1), and therefore suggest that the modification comprises a change to a frequency of the at least one of the one or more sub-pulses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an apparatus comprising: encode logic to encode a plurality of light beam pulses prior to transmission of the plurality of light beam pulses from at least one light source towards an object; and memory, coupled to the encode logic, to store encoding information indicative of a type of encoding to be applied to the plurality of light beam pulses, wherein each of the plurality of light beam pulses comprises one or more sub-pulses, wherein the encode logic is to cause a modification to at least one of the one or more sub-pulses to encode the plurality of light beam pulses as taught by Li, in combination with the modification comprising a change to a frequency of the at least one of the one or more sub-pulses as suggested by Lewis and Cho, since such combination provides a cost-effective detection and ranging system having a high level of effectiveness with respect to rejecting of undesired signal interference and having a reduced system complexity. 
As to claim 2, Li further teaches that the plurality of light beam pulses comprise Light Detection And Ranging (LIDAR) pulses (Abstract; FIGS. 1-3; paragraphs [0005]-[0006], [0052]-[0054]). 
As to claim 4, Li further teaches that the encode logic is to cause the modification via a modulator or the at least one light source (Abstract; FIGS. 2, 3; paragraph [0005]). 
As to claim 5, Li further teaches that the modulator comprises an electro-optic modulator (paragraph [0037]). 
As to claim 7, Li further teaches that the at least one light source comprises: a pulsed diode laser source, an uncooled fiber laser source, solid-state laser source, liquid-crystal laser source, dye laser source, or gas laser source (paragraph [0036], laser diode). 
As to claim 8, Li further teaches a plurality of light sources, wherein each of the plurality of light sources (FIG. 1; paragraph [0027]) is to emit a different type of light beam (paragraphs [0030]-[00036]; amplitude, coding, and time delay all provide for distinguishing returns from different lidars). 
As to claim 9, Li further teaches that the different type of light beam comprises a light beam with a different frequency, phase, amplitude, wavelength, or combinations thereof (paragraphs [0030]-[00036]; amplitude, coding, and time delay all provide for distinguishing returns from different lidars). 
As to claim 10, Li further teaches that the at least one light source is to generate a laser beam (paragraph [0036], laser diode). 
As to claim 11, Li further teaches that decode logic is to access the stored encoding information to facilitate decoding of reflections of the plurality of light beam pulses (FIGS. 2, 3; paragraphs [0033], [0034], [0052]-[0054]). 
As to claim 16, Li teaches an apparatus (Abstract; FIGS. 2, 3) comprising: 
decode logic to decode a plurality of light beam pulses based on encoding information indicative of a type of encoding applied to the plurality of light beam pulses (FIGS. 2, 3, 6; paragraphs [0005], [0033], [0034]); paragraph [0053], “for distinguishing an encoded sequence … between other sequences), 
wherein each of the plurality of light beam pulses comprises one or more sub-pulses, wherein the decode logic is to detect a modification to at least one of the one or more sub-pulses to decode the plurality of light beam pulses (FIG. 4A; paragraphs [0033], [0034], [0052]-[0054]). 
However, Li does not teach that the modification comprises a change to a frequency of the at least one of the one or more sub-pulses.  Lewis teaches use of optical signals in radar (i.e., ranging) systems (col. 2, lines 21-38); Cho teaches chirped sub-pulses with different center frequencies in distance ranging using pulses traveling at the speed of light (col. 10, line 1; claim 1), and therefore suggest that the modification comprises a change to a frequency of the at least one of the one or more sub-pulses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an apparatus comprising: decode logic to decode a plurality of light beam pulses based on encoding information indicative of a type of encoding applied to the plurality of light beam pulses, wherein each of the plurality of light beam pulses comprises one or more sub-pulses, wherein the decode logic is to detect a modification to at least one of the one or more sub-pulses to decode the plurality of light beam pulses as taught by Li, in combination with the modification comprising a change to a frequency of the at least one of the one or more sub-pulses as suggested by Lewis and Cho, since such combination provides a cost-effective detection and ranging system having a high level of effectiveness with respect to rejecting of undesired signal interference and having a reduced system complexity. 
As to claim 19, Li further teaches that the plurality of light beam pulses comprise Light Detection And Ranging (LID AR) pulses (Abstract).
As to claim 20, Li further teaches memory to store the encoding information (FIGS. 2, 3). 
As to claim 21, Li further teaches that encoding logic is to provide the encoding information (FIGS. 2, 3, 6; paragraphs [0005], [0033], [0034]). 
As to claim 22, Li further teaches that the decode logic is to detect the modification based on an indication from a demodulator or a detector (paragraphs [0051], [0060])). 
As to claim 26, Li as modified by Lewis and Cho teaches the apparatus of claim 1 as discussed above.  However, Li does not teach a plurality of light sources, wherein each of the plurality of light sources is to emit a different type of light beam, wherein the different type of light beam comprises a light beam with a different frequency, wavelength, or combinations thereof.  However, such further limitation is obvious in view of MPEP 2144.04. VI. B. Duplication of parts (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”). 

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lewis, and/or over Li in view of Lewis and Cho, and further in view of Mahgerefteh et al. (US 2006/0029397). 
As to claim 3, Li as modified by Lewis and Cho teaches the apparatus of claim 1 as discussed above, including the encode logic being to cause a modification to at least one of the one or more sub-pulses to encode the plurality of light beam pulses, and including the modification comprising a change to a frequency of the at least one of the one or more sub-pulses.  Li further teaches that the modification comprises a change to one or more of: frequency, width, phase, or amplitude of the at least one of the one or more sub-pulses (FIG. 4A; paragraphs [0052]-[0054]; different widths are shown, “0” and “1” are different because of the different logic levels (amplitude)), and therefore further suggests that the modification comprises a change to the frequency and one or more of: width, phase, or amplitude of the at least one of the one or more sub-pulses. 
Mahgerefteh teaches simultaneous frequency modulation and amplitude modulation of an optical signal (Title; Abstract), and therefore suggests that the modification comprises a change to the frequency and one or more of: width, phase, or amplitude of the at least one of the one or more sub-pulses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Li as modified by Lewis and Cho, in combination with the modification comprising a change to the frequency and one or more of: width, phase, or amplitude of the at least one of the one or more sub-pulses as also suggested by Mahgerefteh, since such combination enables reducing the number of components in an optical modulator. 
As to claim 18, Li as modified by Lewis and Cho teaches the apparatus of claim 16 as discussed above, including the encode logic being to cause a modification to at least one of the one or more sub-pulses to encode the plurality of light beam pulses, and including the modification comprising a change to a frequency of the at least one of the one or more sub-pulses.  Li further teaches that the modification comprises a change to one or more of: frequency, width, phase, or amplitude of the at least one of the one or more sub-pulses (FIG. 4A; paragraphs [0052]-[0054]; different widths are shown, “0” and “1” are different because of the different logic levels (amplitude)), and therefore further suggests that the modification comprises a change to the frequency and one or more of: width, phase, or amplitude of the at least one of the one or more sub-pulses. 
Mahgerefteh teaches simultaneous frequency modulation and amplitude modulation of an optical signal (Title; Abstract), and therefore also suggests that the modification comprises a change to the frequency and one or more of: width, phase, or amplitude of the at least one of the one or more sub-pulses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 18 as taught by Li as modified by Lewis and Cho, in combination with the modification comprising a change to the frequency and one or more of: width, phase, or amplitude of the at least one of the one or more sub-pulses as also suggested by Mahgerefteh, since such combination enables reducing the number of components in an optical modulator. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lewis and Cho, and further in view of Sheehy (US 5,309,531). 
As to claim 6, Li as modified by Lewis and Cho teaches the apparatus of claim 5 as discussed above.  Li further teaches that the electro-optic modulator can be a Mach-Zehnder modulator (paragraph [0037], final sentence).  However, Li does not teach that the electro-optic modulator comprises a lithium niobate crystal electro-optic modulator or a liquid crystal electro-optic modulator.  Sheehy teaches a lithium niobate Mach-Zehnder interferometric amplitude modulator (col. 1, lines 11-14; col. 5, lines 3-8, lines 40-45; claim 3), and therefore suggests that the electro-optic modulator comprises a lithium niobate crystal electro-optic modulator or a liquid crystal electro-optic modulator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 5 as taught by Li as modified by Lewis and Cho, including the electro-optic modulator being a Mach-Zehnder modulator, in combination with the electro-optic modulator comprising a lithium niobate crystal electro-optic modulator or a liquid crystal electro-optic modulator as suggested by Sheehy, since such combination involves mere incorporation of technical details well known in the art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lewis and Cho, and further in view of Mounaguruswamy (US 2017/0339174). 
As to claim 12, Li as modified by Lewis and Cho teaches the apparatus of claim 1 as discussed above.  However, Li does not teach that the encode logic is to encode the plurality of light beam pulses based at least in part on machine learning or deep learning.  Mounaguruswamy teaches machine learning and deep learning spatial-temporal sparse encoding and auto encoder methodologies based on the concept of deep learning (paragraph [0087]), and therefore suggests that the encode logic is to encode the plurality of light beam pulses based at least in part on machine learning or deep learning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Li as modified by Lewis and Cho, in combination with the encode logic being to encode the plurality of light beam pulses based at least in part on machine learning or deep learning as suggested by Mounaguruswamy, since such combination can improve security aspects of the encoding and its logic. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lewis and Cho, and further in view of Tian et al. (US 2014/0359133). 
As to claim 13, Li as modified by Lewis and Cho teaches the apparatus of claim 1 as discussed above.  However, Li does not teach that an Internet of Things (IoT) device or vehicle comprises the encode logic or the memory.  Tian teaches Internet of Things in connection with information sensing devices such as infrared sensors and laser scanners, with resources and communication availability (which would imply at least memory) (paragraph [0003], [0013]), and therefore suggests that an Internet of Things (IoT) device or vehicle comprises the encode logic or the memory.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Li as modified by Lewis and Cho, in combination with an Internet of Things (IoT) device or vehicle comprising the encode logic or the memory as suggested by Tian, since such combination takes advantage of new generation information technology to improve device information delivery. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lewis and Cho, and further in view of Brethour et al. (US 2004/0161064). 
As to claim 14, Li as modified by Lewis and Cho teaches the apparatus of claim 1 as discussed above.  Li further teaches a microprocessor that implements the processing involved in the apparatus (FIGS. 2, 3), therefore suggesting a processor comprising the encode logic.  However, Li does not teach the processor having one or more processor cores.  Brethour teaches that processors conventionally have cores (paragraph [0093]), and therefore suggests the processor having one or more processor cores.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Li as modified by Lewis and Cho, including a processor comprising the encode logic, in combination with the processor having one or more processor cores as suggested by Brethour, since such combination is mere implementation of a commonplace practice in this art. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lewis and Cho, and further in view of Adsumilli et al. (US 2017/0301065). 
As to claim 15, Li as modified by Lewis and Cho teaches the apparatus of claim 1 as discussed above.  However, Li does not teach that a single integrated device comprises one or more of: a processor, the encode logic, and the memory.  Adsumilli teaches an imaging device that can be in the form of a system on a chip, and can also include LIDAR (paragraphs [0065], [0067]), and therefore suggests that a single integrated device comprises one or more of: a processor, the encode logic, and the memory.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 1 as taught by Li as modified by Lewis and Cho, in combination with a single integrated device comprising one or more of: a processor, the encode logic, and the memory as suggested by Adsumilli, since such combination provides sufficient processing power local to the source and imager which facilitates faster processing and reduced heat dissipation. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lewis and Cho, and further in view of Hall et al. (US 2019/0178991). 
As to claim 17, Li as modified by Lewis and Cho teaches the apparatus of claim 16 as discussed above.  However, Li does not teach logic to indicate whether the at least one of the one or more sub-pulses is authentic in response to comparison of the modification with the encoding information.  Hall teaches a light ranging and detection system with anti-spoof capabilities (Abstract; FIGS. 1, 5, 6A, 6B), and therefore suggests logic to indicate whether the at least one of the one or more sub-pulses is authentic in response to comparison of the modification with the encoding information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the apparatus of claim 16 as taught by Li as modified by Lewis and Cho, in combination with logic to indicate whether the at least one of the one or more sub-pulses is authentic in response to comparison of the modification with the encoding information as suggested by Hall, since such combination enables mitigating the impact of a spoofing attack. 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Brethour, Lewis, and Cho. 
As to claim 23, Li teaches a computing system (Abstract; FIGS. 2, 3) comprising: 
a processor (FIGS. 2, 3); 
memory, coupled to the processor, to store one or more bits of data corresponding to encoding information (FIGS. 2, 3; paragraph [0048]); and 
logic to process a plurality of light beam pulses prior to transmission of the plurality of light beam pulses from at least one light source towards an object or to process a plurality of light beam pulses based on the encoding information (FIGS. 2, 3, 4A, 6; paragraphs [0005], [0033], [0034], [0048], [0052]-[0054], 
wherein the encoding information is indicative of a type of encoding applied to the plurality of light beam pulses, wherein each of the plurality of light beam pulses comprises one or more sub-pulses, wherein the plurality of light beam pulses comprise Light Detection And Ranging (LID AR) pulses (FIGS. 1-3, 4A; paragraphs [0033], [0034], [0052]-[0054]). 
However, Li does not teach the computer system having one or more processor cores.  Li also does not teach that the modification comprises a change to a frequency of the at least one of the one or more sub-pulses. 
Brethour teaches that processors conventionally have cores (paragraph [0093]), and therefore suggests the computer system having one or more processor cores.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a computing system comprising: a processor; memory, coupled to the processor, to store one or more bits of data corresponding to encoding information; and logic to process a plurality of light beam pulses prior to transmission of the plurality of light beam pulses from at least one light source towards an object or to process a plurality of light beam pulses based on the encoding information, wherein the encoding information is indicative of a type of encoding applied to the plurality of light beam pulses, wherein each of the plurality of light beam pulses comprises one or more sub-pulses, wherein the plurality of light beam pulses comprise Light Detection And Ranging (LIDAR) pulses as taught by Li, in combination with the computer system having one or more processor cores as suggested by Brethour, since such combination is mere implementation of a commonplace practice in this art. 
Lewis teaches use of optical signals in radar (i.e., ranging) systems (col. 2, lines 21-38); Cho teaches chirped sub-pulses with different center frequencies in distance ranging using pulses traveling at the speed of light (col. 10, line 1; claim 1), and therefore suggest that the modification comprises a change to a frequency of the at least one of the one or more sub-pulses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a computing system comprising: a processor; memory, coupled to the processor, to store one or more bits of data corresponding to encoding information; and logic to process a plurality of light beam pulses prior to transmission of the plurality of light beam pulses from at least one light source towards an object or to process a plurality of light beam pulses based on the encoding information, wherein the encoding information is indicative of a type of encoding applied to the plurality of light beam pulses, wherein each of the plurality of light beam pulses comprises one or more sub-pulses, wherein the plurality of light beam pulses comprise Light Detection And Ranging (LIDAR) pulses as taught by Li, in combination with the modification comprising a change to a frequency of the at least one of the one or more sub-pulses as suggested by Lewis and Cho, since such combination provides a cost-effective detection and ranging system having a high level of effectiveness with respect to rejecting of undesired signal interference and having a reduced system complexity. 
As to claim 24, Li further teaches that the logic is to cause a modification to at least one of the one or more sub-pulses to encode the plurality of light beam pulses (FIG. 6, reference number 604; paragraphs [0060]-[0064]). 
As to claim 25, Li further teaches that the logic is to detect a modification to at least one of the one or more sub-pulses to decode the plurality of light beam pulses (FIG. 6, reference number 610; paragraphs [0060]-[0064]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645